          Case 3:18-cv-05431-VC Document 171 Filed 06/19/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  NICHOLAS K. VIEIRA,                                Case No. 18-cv-05431-VC
                 Plaintiff,
                                                     ORDER DENYING MOTION FOR
          v.                                         ATTORNEY’S FEES
  COUNTY OF SACRAMENTO, et al.,                      Re: Dkt. No. 123
                 Defendants.


       After successfully moving for summary judgment, the County of Sacramento requests an

award of attorney’s fees totaling more than $90,000. A defendant (like the County) that defeats a

claim brought under 42 U.S.C. § 1983 can recover its attorney’s fees “only where the suit was

vexatious, frivolous, or brought to harass or embarrass the defendant.” Hensley v. Eckerhart, 461

U.S. 424, 429 n.2 (1983); see 42 U.S.C. § 1988. As the motion correctly notes, Nicholas Vieira’s

second amended (and ultimate) complaint included a frivolous claim—specifically, a claim

purporting to hold the County vicariously liable under section 1983 for the acts of its employee,

Joseph Zalec. Vicarious liability of this sort is squarely foreclosed by nearly a half century of

Supreme Court precedent. The law really couldn’t be any clearer: “[A] local government may

not be sued under § 1983 for an injury inflicted solely by its employees or agents.” Monell v.

New York City Dept. of Social Servs., 436 U.S. 658, 694 (1978). But fee shifting remains as a

matter of discretion, not an automatic consequence of a frivolous claim. See Christiansburg

Garment Co. v. EEOC, 434 U.S. 412, 421 (1978). For at least three reasons, an award of fees

would not be appropriate in this case.

       First, the County is at least partly to blame for the confusion in this case. Rather than
          Case 3:18-cv-05431-VC Document 171 Filed 06/19/20 Page 2 of 3




move to dismiss the plainly inadequate section 1983 claim, the County waited until its motion for

summary judgment to argue a derivative entitlement to the qualified immunity possessed by

Zalec. The County’s enthusiasm in branding Vieira’s claim as frivolous brings to mind the old

adage about glass houses: The County’s theory of immunity, no less than Vieira’s theory of

liability, was long ago decisively rejected by the Supreme Court. Owen v. City of Independence,

445 U.S. 622, 638 (1980).

       Second, Vieira also brought state-law claims against the County. While California law

permits fee shifting under appropriate circumstances, the County has not demonstrated that

Vieira pursued his state-law claims without “reasonable cause.” Cal. Civ. Proc. Code § 1038(a).

These claims could not proceed past summary judgment because Vieira didn’t marshal enough

evidence to support a theory that Zalec acted within the scope of his employment, a necessary

element to each of the state-law claims against the County. See Dkt. No. 94. But a reasonable

attorney could have “thought the claim tenable” that Zalec discharged his firearm for reasons

related to his job—say, while attempting to arrest Vieira for stalking or brandishing a deadly

weapon. Nuveen Municipal High Income Opportunity Fund v. City of Alameda, 730 F.3d 1111,

1118 (9th Cir. 2013). Nor is there evidence that Vieira lacked an “honest belief in the viability of

the claims.” Id. If you were shot by an off-duty sheriff’s deputy after you committed multiple

crimes, no one would fault you for mistakenly concluding that his official duties played a role in

the shooting. See Inouye v. County of Los Angeles, 30 Cal. App. 4th 278, 284 (1994). Although

the facts didn’t fit that theory at the end of the day, the state-law claims weren’t dead on arrival

or maintained beyond their expiration date.

       Third, the County made no attempt to identify what costs are attributable to the

section 1983 claim, yet a prevailing defendant can recover only “the portion of his fees that he

would not have paid but for the frivolous claim.” Fox v. Vice, 563 U.S. 826, 836 (2011). As the

preceding paragraph explains, the state-law claims don’t give rise to an independent entitlement

to fees, and the County’s attorneys would have spent time, for example, conducting discovery

into these factually intertwined claims even in the absence of the frivolous claim. Or consider the


                                                  2
          Case 3:18-cv-05431-VC Document 171 Filed 06/19/20 Page 3 of 3




fees incurred in the six months of litigation that preceded the filing of the second amended

complaint. These fees, of course, were not caused by the second amended complaint. And up

until that point, Vieira had alleged a legally viable (albeit not factually plausible) claim for

municipal liability under Monell. See Dkt. No. 42. Although the County argues otherwise, Vieira

had a non-frivolous basis to allege that Zalec acted under color of law for essentially the same

reasons that he could have reasonably believed that Zalec acted within the scope of his

employment. See Anderson v. Warner, 451 F.3d 1063, 1068–69 (9th Cir. 2006).

       The County simply ignored its obligation to disentangle the fees caused by the frivolous

claim from those fees that would have been incurred anyway. Perhaps the County found the task

prohibitively difficult, but that is no reason to overlook the law’s demands. See Braunstein v.

Arizona Dep’t of Transportation, 683 F.3d 1177, 1189 (9th Cir. 2012).

       IT IS SO ORDERED.

Dated: June 19, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  3
